DETAILED ACTION
1. 	This office action is in response to the amendments filed on 8/24/2021.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 10/02/2019 has been considered by the examiner. 

Priority
4.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)- (d), which papers have been placed of record in the file. 

Drawings
5.	 The drawings submitted on 10/02/2019 are acknowledged and accepted by the examiner.

Response to Arguments
6.	 Applicant’s arguments with respect to claims 25-29, 33-37, 41, 43, 45, 47, and 49-52 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. A person shall be entitled to a patent unless — (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	 Claims 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng [US 2015/0015225 A1].

Regarding claim 33, Cheng further discloses a step-down converter [100, FIG. 1, (see abstract)] comprising:
a plurality of switches [S1, S2, S3, SD1, SD2, SD3, FIG. 1] configured to control the step-down converter [100, FIG. 1, (see abstract)]  to switch between a multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1] and a single path manner [manner of Vin, C1, C2, FIG. 1];

a first step-down operation mode [when S1, S2 are active, FIG. 1] in which a [current through S3, L3, FIG. 1] is supplied in a first path [path through S3, L3, FIG. 1] from a power source [Vin, FIG. 1] to the load [Co, R, FIG. 1] through the inductor [L3, FIG. 1] without flowing through the capacitor [the path through L3 has no capacitor, FIG. 4];
and a second-step operation mode [when S1, S2, S3 are active, FIG. 1]  in which a current [current through (CC1, L1), L3, FIG. 1] is supplied in the third path [path at Io, FIG. 1]  from the inductor [L3, FIG. 1] and the at least one capacitor [CC1, FIG. 1]  to the load [Co, R, FIG. 1], the at least one capacitor [CC1, FIG. 1]  being connected to the inductor [L3, FIG. 1] being in series capacitor [L3, CC1 are in series, FIG. 4].

Regarding claim 34, Cheng further discloses the current [current Io, FIG. 1] flowing in the load [Co, R, FIG. 1]  when the step-down converter [100, FIG. 1, (see abstract)]  is operated in the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1]   is higher than the current [Io, FIG. 1] flowing in the load [Co, R, FIG. 1]  when the step-

Regarding claim 35, Cheng further discloses one of the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1] and the single path manner [manner of Vin, C1, C2, FIG. 1] is selected according to an operation mode [by S1, S2, S3, SD1, SD2, SD3, FIG. 1] of an electronic system [circuit of FIG. 1] including the step-down converter [100, FIG. 1, (see abstract)] , and the step-down converter [100, FIG. 1, (see abstract)]  is operated in the selected manner [selected manner of (L1, CC1) or (S3, L3), FIG. 1].

Regarding claim 36, Cheng further discloses the operation mode [by S1, S2, S3, SD1, SD2, SD3, FIG. 1]  is a normal operation mode [by S1, S2, S3, SD1, SD2, SD3, FIG. 1], the step-down converter [100, FIG. 1, (see abstract)]  is operated in the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1], and when the operation mode [by S1, S2, S3, SD1, SD2, SD3, FIG. 1] is a power saving mode [when S1, S2, S3, SD1, SD2, SD3, FIG. 1 are inactive], the step-down converter [100, FIG. 1, (see abstract)]  is operated in the single path manner [manner of Vin, C1, C2, FIG. 1].

Regarding claim 37, Cheng further discloses the step-down converter [100, FIG. 1, (see abstract)]  is operated in one of the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1] and single path manner [manner of Vin, C1, C2, FIG. 1] according to at least one function [Vin, FIG. 1] executed by an electronic system [circuit of FIG. 1] including the step-down converter [100, FIG. 1, (see abstract)].

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	 Claims 25-29, 41, 43, 45, 47 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng [US 2015/0015225 A1] and in view of Low [US 2014/0266132 A1].

Regarding claim 25, Cheng discloses a step-down converting method [method of FIG. 1] comprising: controlling [controlling by S1, S2, S3, SD1, SD2, SD3, FIG. 1] a step-down converter [100, FIG. 1, see abstract] including an inductor [L3, FIG. 1]   and a capacitor [CC1, FIG. 1] such that the step-down converter switches [S1, S2, S3, FIG. 1] between a multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1]   and a single path manner [manner of Vin, C1, C2, FIG. 1], wherein a current [current through (112, 116) or (108, 118), FIG. 4] is transferred to a load [Co, R, FIG. 1]  through a plurality of 
a first step-down operation mode [when S1, S2 are active, FIG. 1] in which a [current through S3, L3, FIG. 1] is supplied in a first path [path through S3, L3, FIG. 1] from a power source [Vin, FIG. 1] to the load [Co, R, FIG. 1] through the inductor [L3, FIG. 1] without flowing through the at least one capacitor [the path through L3 has no capacitor, FIG. 4];
and a second-step operation mode [when S1, S2, S3 are active, FIG. 1] in which a current [Io, FIG. 1] is supplied in the third path [path at Io, FIG. 1]  from the inductor [L3, FIG. 1] and the at least one capacitor [CC1, FIG. 1]  to the load [Co, R, FIG. 1], the at least one capacitor [CC1, FIG. 1] being connected to the inductor [L3, FIG. 1] being in series capacitor [CC1, FIG. 1].
Cheng does not disclose a current is applied in a second path from the power source to the load through, the capacitor without flowing through the inductor.
However, Low teaches a current [current through C4, C5, C5, FIG. 1A] is applied in a second path [path through C4, C5, C5, FIG. 1A] from the power source [VI, FIG. 1A] to the load [RL, FIG. 1A] through, the capacitor [C4 or C5 or C6, FIG. 1A] without flowing through the inductor [path through S1, C, S2 has no inductor, FIG. 5E].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the 

Regarding claim 26, Cheng further discloses in the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1], the current [Io, FIG. 1] flowing in the load [Co, R, FIG. 1] is higher than the current [current through Co or R, FIG. 1] flowing in the load [Co, R, FIG. 1] in the single path manner [manner of Vin, C1, C2, FIG. 1].

Regarding claim 27, Cheng further discloses one [manner of (L1, CC1) or (S3, L3), FIG. 1] of the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1] and the single path manner [manner of Vin, C1, C2, FIG. 1] is selected [selected manner of (L1, CC1) or (S3, L3), FIG. 1] according to an operation mode [by S1, S2, S3, SD1, SD2, SD3, FIG. 1] of an electronic system [circuit of FIG. 1] including the step- down converter [400, FIG. 4, (paragraph 0046)], and the step-down converter [100, FIG. 1, (see abstract)] is operated according to the selected manner [selected manner of (L1, CC1) or (S3, L3), FIG. 1].

Regarding claim 28, Cheng further discloses when the operation mode [by S1, S2, S3, SD1, SD2, SD3, FIG. 1] is a normal operation mode [by S1, S2, S3, SD1, SD2, SD3, FIG. 1], the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1] is selected, and when the operation mode [by S1, S2, S3, SD1, SD2, SD3, FIG. 1] is a 

Regarding claim 29, Cheng further discloses one of the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1]  and the single path manner [manner of Vin, C1, C2, FIG. 1] is selected [selected manner of (L1, CC1) or (S3, L3), FIG. 1] according to at least one executed by an electronic system [circuit FIG. 4] including the step-down converter [100, FIG. 1, (see abstract)].

Regarding claim 41, Cheng discloses a step-down converting method [method of FIG. 1] comprising:
operating [by 100, FIG. 1] a step-down converter [100, FIG. 1, see abstract] including an inductor [L3, FIG. 1]   and a capacitor [CC1, FIG. 1]  in a first step-down operation mode [when S1, S2 are active, FIG. 1];
operating [by 100, FIG. 1] the step-down converter [100, FIG. 1, (see abstract)] in a second-step operation mode [when S1, S2, S3 are active, FIG. 1];
and repeatedly switching [by 104 or 108, FIG. 4] between the first step-down operation mode [when S1, S2 are active, FIG. 1]  and the second-step operation mode [when S1, S2, S3 are active, FIG. 1], wherein, operating [by 100, FIG. 1] of the step-down converter [100, FIG. 1, (see abstract)] in the first step-down operation mode [when S1, S2 are active, FIG. 1], a current [current through S3, L3, FIG. 1] is supplied in the first path [path through S3, L3, FIG. 1] from a power source [Vin, FIG. 4] to a load 
wherein, operating [by 100, FIG. 1] of the step-down converter [100, FIG. 1, (see abstract)] in the second-step operation mode [when S1, S2, S3 are active, FIG. 1], a current [current through 112, 116, FIG. 4] is supplied in the third path [path at Io, FIG. 1]  from the inductor [L3, FIG. 1] and the capacitor [CC1, FIG. 1]  to the load [Co, R, FIG. 1] , the at least one capacitor [CC1, FIG. 1] being connected to the inductor [L3, FIG. 1] being in series capacitor [CC1, FIG. 1].
Cheng does not disclose a current is applied in a second path from the power source to the load through, the capacitor without flowing through the inductor.
However, Low teaches a current [current through S1, C, S2, FIG. 5E] is applied in a second path [path through C4, C5, C5, FIG. 1A] from the power source [VI, FIG. 1A] to the load [RL, FIG. 1A] through, the at least one capacitor [C4 or C5 or C6, FIG. 1A] without flowing through the inductor [path through C4, C5, C5, FIG. 1A has no inductor].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the step-down converter of Cheng to include a current is applied in a second path from the power source to the load through, the at least one capacitor without flowing through the
at least one inductor of Low for the purpose of increasing as the transformation ratio or conversion-gain (paragraph 0002). 


 
Regarding claim 45, Cheng further discloses an inductor [L3, FIG. 1], and a capacitor [CC1, FIG. 1] , a plurality of switches [S1, S2, S3, SD1, SD2, SD3, FIG. 1] configured to control the step- down converter [400, FIG. 4, (paragraph 0046)] to repeatedly switch between a first step-down operation mode [when S1, S2 are active, FIG. 1]  and a second-step operation mode [when S1, S2, S3 are active, FIG. 1];
wherein, operating [by 100, FIG. 1] of the step-down converter [100, FIG. 1, (see abstract)] in the first step-down operation mode [when S1, S2 are active, FIG. 1] , a current [current through (112, 116) or (108, 118), FIG. 4] is supplied in the first path [path through S3, L3, FIG. 1] from a power source [Vin, FIG. 4] to a load [Co, R, FIG. 1]  through the at least one inductor [116 or 118, FIG. 4] without flowing through the at least one capacitor [the path through 108, 118 has no capacitor, FIG. 4];
wherein, operating [by 100, FIG. 1] of the step-down converter [100, FIG. 1, (see abstract)] in the second-step operation mode [when S1, S2, S3 are active, FIG. 1] , a current [current through 112, 116, FIG. 4] is supplied in the third path [path at Io, FIG. 1]  from the inductor [L3, FIG. 1] and the at least one capacitor [CC1, FIG. 1]  to the load [Co, R, FIG. 1], the at least one capacitor [CC1, FIG. 1] being connected to the inductor [L3, FIG. 1] being in series capacitor [CC1, FIG. 1].



Regarding claim 49, Cheng further discloses the step-down converter [100, FIG. 1, (see abstract)] comprises a plurality of step-down converters [(S1, L1, CC1), (S3, L3), FIG. 1] configured to switch between the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1] and the single path manner [manner of Vin, C1, C2, FIG. 1]. 

Regarding claim 50, Cheng further discloses the load [Co, R, FIG. 1]  comprises a plurality of loads [Co, R, FIG. 1], and the current [Io, FIG. 1] is transferred to the plurality of loads [Co, R, FIG. 1] through the plurality of parallel current transfer paths [paths through (L1, CC1), (S3, L3), FIG. 1] in the multi-path manner [manners of (L1, CC1), (S3, L3), FIG. 1].

Regarding claim 51, Cheng further discloses the step-down converting method [circuit of FIG. 1], the method [circuit of FIG. 1] further comprising: controlling [by S1, S2, S3, SD1, SD2, SD3, FIG. 1] a plurality of switches converters [(Q1a, Q2a), and (Q1b, Q2b), FIG. 4] including a first switch [S1. FIG. 1], a second switch [S1, FIG. 1] and a third switch [S3, FIG. 1], wherein the controlling the plurality of switches [S1, S2, S3, SD1, SD2, SD3, FIG. 1] comprises: 
controlling [by S1, S2, S3, SD1, SD2, SD3, FIG. 1] the first switch [S1. FIG. 1]  and the second switch [Q1b, FIG. 4] to be turned on in the first step-down operation 
and controlling [by S1, S2, S3, SD1, SD2, SD3, FIG. 1] the third switch [S3, FIG. 1] to be turned on in the second-step operation mode [when S1, S2, S3 are active, FIG. 1] to supply a third current [Io, FIG. 1] in the third path [path at Io, FIG. 1] from the inductor [L3, FIG. 1] and the capacitor [CC1, FIG. 1] to the load [Co, R, FIG. 1].

Regarding claim 52, Cheng further discloses during the first step-down operation mode [when S1, S2 are active, FIG. 1], the first path [path through S3, L3, FIG. 1] and the second path [path through L1, CC1, FIG. 1] are closed at a same time [by S1, S2, FIG. 1]. 

Conclusion
11.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-
3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000. 

/Trinh Dang/ 
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838